233 U.S. 331 (1914)
HAMMOND PACKING COMPANY
v.
STATE OF MONTANA.
No. 278.
Supreme Court of United States.
Submitted March 11, 1914.
Decided April 13, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF MONTANA.
Mr. M.S. Gunn for plaintiff in error.
Mr. D.M. Kelly, Attorney General of the State of Montana, and Mr. J.H. Alvord, for defendant in error.
*333 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action to recover a license-tax of one cent per pound sold for carrying on the business of selling oleomargarine. The answer, with some allegations not now material, admitted the facts and set up that § 4064 of the Political Code of Montana as amended by § 2763, Revised Codes, by which the tax was imposed, violates the Fourteenth Amendment. That is the only question raised here, so that other incidental or preliminary matters need not be mentioned. Judgment was entered for the State on the pleadings and the judgment was affirmed by the Supreme Court of the State.
The argument for the plaintiff in error is that, the tax being pronounced or assumed by the state courts to be a tax for revenue, it is unjustifiable to put oleomargarine in a class by itself and to discriminate, for instance, between it and butter. But we see no obstacle to doing so in the Constitution of the United States. Apart from interference with commerce among the States, a State may restrict the manufacture of oleomargarine in a way in which it does not hamper that of butter. Capital City Dairy Co. v. Ohio, 183 U.S. 238, 245, 246. It even may forbid the manufacture altogether. Powell v. Pennsylvania, 127 U.S. 678. It may express and carry out its *334 policy as well in a revenue as in a police law. Quong Wing v. Kirdendall, 223 U.S. 59, 62. The case really has been disposed of by previous decisions of this court. McCray v. United States, 195 U.S. 27, 62, 63.
Judgment affirmed.